Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1, “A cartridge…type mechanical seal”, unclear what applicant means by this? Is this a cartridge axial double end face split mechanical seal or not?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Duffe et al (US. 5716054A) in view of Budrow (GB 2361966A).
Duffe discloses (e.g. annotated figure 9 below) a cartridge axial double-end-face split mechanical seal, comprising a shaft sleeve (e.g. S), a gland (e.g. G), a medium rotary ring (e.g. MR), a medium stationary ring (e.g. MS), an atmospheric rotary ring (e.g. AR), and an atmospheric stationary ring (e.g. AS), wherein the shaft sleeve, the gland, the medium rotary ring, the medium stationary ring, the atmospheric rotary ring and the atmospheric stationary are all center-split, split pieces of the shaft sleeve are spliced and sleeved on a main shaft (12), a first sealing ring (e.g. 1st SR) is disposed between the shaft sleeve and the main shaft, a medium rotary ring groove (e.g. MG) is disposed at the bottom of the shaft sleeve, split pieces of the medium rotary ring are spliced and fixed in the medium rotary ring groove, a second sealing ring (e.g. 2nd SR) is disposed between the medium rotary ring and the medium rotary ring groove, split pieces of the medium stationary ring are spliced and sealingly connected with the medium rotary ring, and a first spring (e.g. e.g. S1) is disposed at the top of the medium stationary ring; an atmospheric rotary ring groove (e.g. AG) is disposed at the top of the shaft sleeve, split pieces of the atmospheric rotary ring are spliced and fixed in the atmospheric rotary ring groove, a third sealing ring (3rd SR) is disposed between the atmospheric rotary ring and the atmospheric rotary ring groove, split pieces of the atmospheric stationary ring are spliced and sealingly connected with the atmospheric rotary ring, a second spring (e.g. S2) is disposed at the bottom of the atmospheric stationary ring, and an annular cavity (e.g. cavity between the 1st and 2nd springs and the cavity receiving the connection step) is reserved between the first spring and the second spring, split pieces of the gland are spliced and sleeved on the shaft sleeve, a fourth sealing ring (e.g. 4th SR) is disposed between the gland and the medium stationary ring/the atmospheric stationary ring respectively, an inwardly-protruding connection step (e.g. steps of element 296) is disposed on the gland and protruded into the annular cavity between the first spring and the spring, a moving gap (e.g. see gap above pins) is reserved between the connection step and the first spring  and the second spring respectively, a plurality of first drive pieces (e.g. M pins) and a plurality of first elastic pieces are 1st springs (e.g. springs S1) are disposed between the medium stationary ring and the connection step, and a plurality of second drive pieces (e.g. A pins) and a plurality of second elastic pieces are the 2nd springs are disposed between the atmospheric stationary ring and the connection step. The cartridge axial double-end-face split mechanical seal, wherein a shaft sleeve gasket (e.g. SGS) is disposed between the split pieces of the shaft sleeve, a first locating pin and a first locating hole are disposed between the split pieces of the shaft sleeve, and the split pieces of the shaft sleeve are tightly connected through a screw (e.g. figures show screws to hold halves of the sleeve and pins to align the halves of the sleeve). The cartridge axial double-end-face split mechanical seal, wherein a gland gasket (GGS) is disposed between the split pieces of the gland, a second locating pin and a second locating hole are disposed between the split pieces of the gland, and the split pieces of the gland are tightly connected through a screw (figures show screws to hold the halves of the gland and pins to align the halves of the gland). The cartridge axial double-end-face split mechanical seal, wherein a flat gasket (e.g. FGS) is disposed at the bottom of the gland.


    PNG
    media_image1.png
    570
    673
    media_image1.png
    Greyscale

Duffee discloses the invention as claimed above but fails to disclose a first push ring between the 1st spring and the medium stationary ring and a second push ring disposed between the second spring and the bottom of the atmospheric stationary ring. Budrow et al discloses a mechanical seal system with a pusher member (e.g. 103 in figure 4) that is split and between a stationary seal ring (e.g. stationary ring 26), a spring (e.g. spring 106) and a connection step (e.g. 102). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the 1st and 2nd springs of Duffee to have 1st and 2nd push rings, respectively as taught by Budrow, to provide superior contact at ends of the stationary rings (e.g. see description of pusher member 103 in Budrow). It is noted that Budrow already teaches split pusher member.
Claim(s) 2, 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Duffee and Budrow and in further view of examiners official notice.
Duffee discloses the invention as claimed above but fails to disclose the 1st and 2nd pusher ring having holes for the 1st and 2nd drive pieces, the 1st and 2nd springs and 1st and 2nd drive screws, respectively, the drive screws are connected to the connection step. Budrow discloses the pusher ring to have 1st holes with springs (e.g. holes with springs 106), holes with drive pieces (e.g. holes having 111) and the holes (e.g. holes in 103 that receives pins 107) that retain spring also retain pins (e.g. pins 107) that connect to the connection step (e.g. holes in the connection step that receives pins 107). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the 1st and 2nd springs of Duffee to have 1st push ring and 2nd push ring with holes for the springs, holes for drive pieces and holes to connect step member to the 1st and 2nd push rings, respectively as taught by Budrow, to provide proper assembly of  push ring with gland and stationary ring (e.g. see description of 103, 107, 106 and 111 in Budrow). It is noted that the teaching of Budrow is taught to have two push ring, one for 1st spring and second for 2nd spring of Duffee.
Duffee and Budrow discloses the invention as claimed above but fails to disclose one first drive screw and one second drive screw. Examiner takes official notice to the fact that connection between two members can be done through pins or screws or bolt or bellows or welds. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the push ring of Duffee be joined to the step connection via screws, since providing a predictable result of connecting is well known in the art and is considered to be art equivalent concept of connecting.
Regarding claim 8: Duffee discloses the invention as claimed above but fails to disclose a plurality of first cylindrical pins are disposed uniformly in a spacing along a circumference in the medium rotary ring groove, a plurality of first cylindrical holes are disposed uniformly in a spacing along a circumference at the bottom of the medium rotary ring, the medium rotary ring is placed in the medium rotary ring groove, and each first cylindrical pin in the medium rotary ring groove protrudes into each first cylindrical hole on the medium rotary ring respectively; a plurality of second cylindrical pins are disposed uniformly in a spacing along a circumference in the atmospheric rotary ring groove, a plurality of second cylindrical holes are disposed uniformly in a spacing along a circumference at the top of the atmospheric rotary ring, the atmospheric rotary ring is placed in the atmospheric rotary ring groove, and each second cylindrical pin in the atmospheric rotary ring groove protrudes into each second cylindrical bole on the atmospheric rotary ring respectively. Budrow discloses a mechanical seal assembly with a rotary seal ring (e.g. 24) received in groove (e.g. groove of 23 that receives 24) of a rotary ring holder (23) and the rotary seal ring and the rotary ring holder having holes that receive pins (holes that receive pins 53) and the pins are uniformly distributed around a circumference. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the medium and atmospheric rotary rings and grooves of Duffee to have holes that receive pins as taught by Budrow to provide driving connection for the rotary rings (e.g. see description of 54 and 53 in Budrow). It is noted that the teaching of Budrow is taught to have holes for pins in all rotary rings and rotary grooves of Duffee.
Regarding claims 10-12: See paragraph 005 above and rejection of claims 5-7.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Duffee and Budrow.
Duffee discloses the invention as claimed above but fails to disclose a plurality of first cylindrical pins are disposed uniformly in a spacing along a circumference in the medium rotary ring groove, a plurality of first cylindrical holes are disposed uniformly in a spacing along a circumference at the bottom of the medium rotary ring, the medium rotary ring is placed in the medium rotary ring groove, and each first cylindrical pin in the medium rotary ring groove protrudes into each first cylindrical hole on the medium rotary ring respectively; a plurality of second cylindrical pins are disposed uniformly in a spacing along a circumference in the atmospheric rotary ring groove, a plurality of second cylindrical holes are disposed uniformly in a spacing along a circumference at the top of the atmospheric rotary ring, the atmospheric rotary ring is placed in the atmospheric rotary ring groove, and each second cylindrical pin in the atmospheric rotary ring groove protrudes into each second cylindrical bole on the atmospheric rotary ring respectively. Budrow discloses a mechanical seal assembly with a rotary seal ring (e.g. 24) received in groove (e.g. groove of 23 that receives 24) of a rotary ring holder (23) and the rotary seal ring and the rotary ring holder having holes that receive pins (holes that receive pins 53) and the pins are uniformly distributed around a circumference. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the medium and atmospheric rotary rings and grooves of Duffee to have holes that receive pins as taught by Budrow to provide driving connection for the rotary rings (e.g. see description of 54 and 53 in Budrow). It is noted that the teaching of Budrow is taught to have holes for pins in all rotary rings and rotary grooves of Duffee.

Claim(s) 4 are rejected under 35 U.S.C. 103 as being unpatentable over Duffee and Budrow and further in view of Huang (US. 20100038861A1).
Duffee and Budrow discloses the invention as claimed above but fails to disclose that the sleeve is a single piece and extends beyond a gland face, a plurality of L-shaped limiting blocks are disposed uniformly in a spacing along a circumference between the shaft sleeve and the gland, a long portion of the L- shaped limiting block is connected with the shaft sleeve through a screw, and a short portion of the L-shaped limiting block is connected with the top of the gland through a screw. Huang discloses a mechanical seal assembly with a gland (1), a single sleeve (2) with two rotary rings (e.g. 31 and 51), the gland having two stationary rings (e.g. 32 and 52), the sleeve being longer than and end face of the gland (e.g. the sleeve extends beyond an end face of the gland 1), a plurality of L-shaped limiting blocks (e.g. see annotated figure below) are disposed uniformly in a spacing along a circumference between the shaft sleeve and the gland, a long portion of the L- shaped limiting block is connected with the shaft sleeve through a screw, and a short portion of the L-shaped limiting block is connected with the top of the gland through a screw (e.g. see annotated figure below).


    PNG
    media_image2.png
    241
    334
    media_image2.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sleeve (e.g. made of plurality of pieces) of Duffee to be formed as a single member and extend past the gland and to have an L-shape element that connects the gland to the sleeve as taught by Huang, to provide easy of assembly (this is the case do to have single sleeve and having the sleeve extends beyond the gland, see figures and entire document of Huang).
It is further noted that even if applicant narrows the claim 4 with regard to L-shape and examiner can consider just the single L-shape member that connects the rotary ring holder to the gland in Haung (member that is shown in phantom lines and one skilled in the cart can connect the member by way of screws instead of notch and groove).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duffee and Budrow and examiners official notice provided in connection to claim 2 and further in view of Haung.
Duffee, Budrow and examiners official notice discloses the invention as claimed above but fails to disclose that the sleeve is a single piece and extends beyond a gland face, a plurality of L-shaped limiting blocks are disposed uniformly in a spacing along a circumference between the shaft sleeve and the gland, a long portion of the L- shaped limiting block is connected with the shaft sleeve through a screw, and a short portion of the L-shaped limiting block is connected with the top of the gland through a screw. Huang discloses a mechanical seal assembly with a gland (1), a single sleeve (2) with two rotary rings (e.g. 31 and 51), the gland having two stationary rings (e.g. 32 and 52), the sleeve being longer than and end face of the gland (e.g. the sleeve extends beyond an end face of the gland 1), a plurality of L-shaped limiting blocks (e.g. see annotated figure below) are disposed uniformly in a spacing along a circumference between the shaft sleeve and the gland, a long portion of the L- shaped limiting block is connected with the shaft sleeve through a screw, and a short portion of the L-shaped limiting block is connected with the top of the gland through a screw (e.g. see annotated figure below).


    PNG
    media_image2.png
    241
    334
    media_image2.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sleeve (e.g. made of plurality of pieces) of Duffee to be formed as a single member and extend past the gland and to have an L-shape element that connects the gland to the sleeve as taught by Huang, to provide easy of assembly (this is the case do to have single sleeve and having the sleeve extends beyond the gland, see figures and entire document of Huang).
It is further noted that even if applicant narrows the claim 4 with regard to L-shape and examiner can consider just the single L-shape member that connects the rotary ring holder to the gland in Haung (member that is shown in phantom lines and one skilled in the cart can connect the member by way of screws instead of notch and groove).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675